Citation Nr: 1047020	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-34 343	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from March 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision by a special claims 
processing unit ("Tiger Team") at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, although 
the RO in Los Angeles, California, has jurisdiction over the 
appeal.  In the August 2008 rating decision, the RO denied 
service connection for PTSD, for tinnitus, and for bilateral 
hearing loss.  

The Board acknowledges that while the Veteran has specifically 
filed a claim for service connection for PTSD, the record 
reflects he has had various psychiatric diagnoses, including 
PTSD, major depressive disorder, depression, and anxiety 
disorder.  Thus, prior to analyzing the Veteran's claim on 
appeal, the Board must acknowledge the ruling in Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009), which clarified how the Board 
should analyze claims, specifically to include those for 
psychiatric disorders.  As emphasized in Clemons, though a 
veteran may only seek service connection for a given psychiatric 
disability, the Veteran's claim "cannot be a claim limited only 
to that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed...."  Id.  
However, to the extent that the action taken herein below is 
favorable to the Veteran, the Board has limited its consideration 
to the issue as stated on the preceding page.

Please note this appeal has been advanced on the Board's docket, 
due to the Veteran's advanced age, and pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss and for tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1. With consideration of the doctrine of reasonable doubt, the 
Veteran's reported in-service stressors are consistent with the 
places, types, and circumstances of his service during the Korean 
War and have reasonably been medically related to his fear of 
hostile military or terrorist activity by a VA physician.

2. With consideration of the doctrine of reasonable doubt, the 
Veteran's PTSD symptoms have been medically related, by a VA 
physician, to his reported in-service stressors.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board 
concludes that PTSD was incurred as a result of his active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully 
favorable decision contained herein, the Board finds that 
discussion of the VCAA notice provided to the Veteran is 
unnecessary, since any deficiency in the timing or content of 
such notice would constitute harmless error.

II. Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.  A 
diagnosis of a mental disorder, including PTSD, must conform to 
the criteria of DSM-IV.  38 C.F.R. § 4.125.

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing in some 
cases the evidentiary standard for establishing the required in- 
service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010; 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting an error as to the 
effective date in the Federal Register publication of July 13, 
2010); 38 C.F.R. § 3.304(f)(3).  This regulatory revision adds to 
the types of PTSD claims that VA will accept credible lay 
testimony alone as being sufficient to establish occurrence of an 
in-service stressor, without undertaking other development to 
verify the Veteran's account.  The primary effect of the 
amendment of 38 C.F.R. § 3.304(f) is the elimination of the 
requirement for corroborating evidence of a claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  The Board notes that this 
regulatory revision is applicable to this Veteran's claim for 
service connection for PTSD because his claim was appealed to the 
Board before July 13, 2010, but not decided by the Board as of 
that date.

The revised regulation provides, in pertinent part, that the 
following provision applies to claims for service connection of 
PTSD diagnosed during service or based on the specified type of 
claimed stressor:  If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(3)(f).

The Board notes that the RO has previously considered the 
Veteran's claim for service connection for PTSD under the 
provisions of § 3.304(f) extant at the time, and the claim was 
properly denied.  However, the new § 3.304(f)(3) has 
significantly relaxed the evidentiary burden for establishing 
occurrence of an in-service stressor.  As noted above, the 
regulatory revision has eliminated the requirement that the 
claimed in-service stressor be corroborated by credible 
supporting evidence if the claimed stressor is related to the 
Veteran's "fear of hostile military or terrorist activity" and is 
consistent with the "places, types, and circumstances of the 
Veteran's service."  Thus, the Board will consider the Veteran's 
claim under the newly revised regulation.

The Veteran contends he served in Korea from late August 1951 
until he was released early from combat duty in October 1952.  He 
claims he has PTSD as a result of stressor events that reportedly 
occurred when he was stationed in Korea during the Korean war.  
He has claimed he was attached to the 629th Medical Clearing 
Company in Chunchon, North Korea, and was sent on temporary 
assignments as a medic or "Medic MOS 1666" to units that were 
short on medics.  He reported his commanding officer was Major 
Guilladeux, and that they were part of the advance on Wong-
Wonsan, Inje, Kapyng, North Korea.  He reported that the 629th 
manned aid stations and evacuated wounded from the retake of 
Heartbreak Ridge.  He indicated that the 629th was the 
experimental unit and was the first to evacuate the wounded by 
helicopter from the front line, at Heartbreak Ridge, to a ship, 
the USS Constellation,).  He reported he manned an aid station at 
Heartbreak Ridge and took care of hundreds of wounded, and 
claimed the memory was still haunting to him.  He has claimed he 
started trembling in 1952, but was able to hide it.  He claimed 
he was inducted as a private and rose to an "SFC (temporary)", 
and was discharged early due to combat time as a staff sergeant.  

Of record is the Veteran's service separation examination, his DD 
Form 214, and an honorable discharge certificate.  There are, 
however, no other service treatment records (STRs) or service 
personnel records for the Veteran's service in the claims folder.  
The record reflects that the RO requested the Veteran's STRs and 
personnel records and was notified that the record was fire-
related (to the 1973 fire at NPRC) and that all STRs and 
personnel records for the Veteran were destroyed in the fire in 
1973.  The Veteran was notified of this, and indicated he did not 
have a copy of his STRs.  In situations such as this, where STRs 
and personnel records are unavailable, the Board has a heightened 
obligation to explain its findings and conclusions and carefully 
consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  However, the case law does not lower the legal 
standard for proving a claim for service connection and does "not 
establish a heightened 'benefit of the doubt,' only a heightened 
duty of the Board to consider applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, and 
to explain its decision when the veteran's medical records have 
been destroyed."  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The Veteran's DD Form 214 shows that he was inducted into service 
in March 1951 and was discharged in February 1953.  He had one 
year, five months, and 26 days of foreign and/or sea service.  
His specialty number was 1666, and his most significant duty 
assignment was the 629th Med Clr Co, APO 301.  His awards and 
decorations include the Korean Service Medal with three Bronze 
Service Stars; the United Nations Service Medal; and the Merit 
Unit Commendation.  

An Honorable Discharge certificate shows that the Veteran was a 
sergeant at the time of discharge; his status was listed as 
"AMEDS-USAR, READY RESERVE (ACTIVE STATUS); and he was inducted 
in March 1951 and transferred to the Army Reserve in February 
1953.  He was discharged from the Army in June 1956.  

In a letter dated in April 1994, a private psychiatrist, Dr. 
Bloom, indicated that he was depressed and unable to concentrate.  

A review of the VA treatment records dated from 2008 through 2010 
show that the Veteran was diagnosed with and treated for PTSD at 
various times during the course of the appeal process.  In 
addition to PTSD, he has had various other psychiatric diagnoses, 
including depression, MDD (major depressive disorder), and 
anxiety disorder.  He reported receiving his first psychiatric 
treatment in 1994 when he had a nervous breakdown, and claimed he 
was diagnosed with PTSD at that time by Dr. Bloom and a private 
psychologist, and was treated with medication, including Lithium.  
Treatment records also show that he has reported being involved 
in combat in Korea as a medic.  

In a letter dated in August 2008, a VA psychiatrist reported that 
the Veteran was undergoing treatment for PTSD and depression 
since May 2008, and that he had reported recurrent nightmares, 
sleep disturbances, increased startle response, and avoidance, 
secondary to his experiences while stationed in Korea.  It was 
noted that the Veteran had been compliant with his medications 
and was currently being seen on a monthly basis.

In a letter dated in September 2009, a VA physician (a psychiatry 
resident) reported that the Veteran was undergoing treatment for 
PTSD and MDD at the outpatient mental health clinic since 2003, 
and indicated that the Veteran endorsed nightmares, sleep 
disturbance, increased startle response, and avoidant behavior 
secondary to his combat experience while stationed in Korea.  

In considering the new criteria as set out above, the Board first 
notes that the Veteran has a diagnosis of PTSD, rendered by his 
treating VA physicians.  Although the most recent VA treatment 
record show a diagnosis of history of PTSD, the Board recognizes 
that the Court has held that the presence of a chronic disability 
at any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Second, the Board notes that the Veteran's reported stressors are 
arguably consistent with the place, types, and circumstances of 
his reported service in the 629th Medical Clearing Company in 
Korea.  He has reported he was a combat medic and was sent on 
temporary assignments to help other units and was also involved 
in evacuating the wounded from Heartbreak Ridge, by helicopter, 
to the USS Constellation.  The record reflects that the JSRRC 
coordinator at the RO made a formal finding, in April 2009, that 
there was insufficient information to send a request to the JSRRC 
in order to corroborate the stressful events as described by the 
Veteran.  Although the Veteran submitted an additional stressor 
in May 2009, the RO continued to deny service connection for PTSD 
based on a finding of an absence of evidence showing a verified 
stressor related to service.  In September 2010, the Veteran 
testified at a hearing at the RO, and provided additional 
information regarding his in-service stressor events.  
Additionally, the Veteran's representative presented argument in 
support of his in-service stressor events, and submitted multiple 
documents in support of the Veteran's reported in-service 
stressor events.  

These documents submitted by the Veteran and his representative, 
along with an appropriate waiver, included a three page 
Historical Data Card from the U.S. Army which showed that the 
629th Medical Clearing Company was in Korea from October 1950 
through February 1955; was assigned to the 8th Army, 52nd Med Bn 
from October 1950 through May 1953; received the Republic of 
Korea Presidential Unit Citation for the period from September 
1950 through July 1952; received the first Meritorious Unit 
Commendation for the period from February 1951 through July 1951; 
received the second Meritorious Unit Commendation for the period 
from October 1951 through June 1952; and received the third 
Meritorious Unit Commendation for the period from October 1952 
through June 1953.  Excerpts from an internet resource, 
Wikipedia, were submitted regarding the Korean War, the Battle of 
Heartbreak Ridge, and the USS Consolation.  These excerpts 
indicated that the Battle of Heartbreak Ridge took place from 
September 13th through October 15th, 1951, that the battle site 
was located in the hills of North Korea, near Chorwon, and that 
both sides suffered high casualties.  In addition, these excerpts 
reported that the USS Consolation was the first hospital ship 
during the Korean conflict to be outfitted with a helicopter 
landing pad in 1951.  An excerpt from the US military portion of 
a website called www.about.com, showed that MOS 68W was for a 
health care specialist (combat medic), and the Veteran's 
representative handwrote in that this MOS was 1966 in 1952.  Also 
submitted were excerpts describing the three medals that the 
Veteran was awarded during his active duty service: the United 
Nations Service Medal, the Army Meritorious Unit Commendation, 
and the Korean Service Medal.  A copy of Army orders dated in 
April 1953 showed that the Veteran was released from active duty 
and transferred to the USAR in February 1953.  Finally, the 
Veteran submitted copies of letters from fellow service members 
who he reportedly served with in the 629th Medical Clearing 
Company, and a collage of photos, reportedly taken during the 
Korean War of fellow service members from the 629th Medical 
Clearing Company.  

After reviewing these documents, the Board finds that these 
documents support the Veteran's contention that the 629th Medical 
Clearing Company was in proximity to combat situations during the 
time that the Veteran was in service, and more specifically when 
he contends he was stationed in Korea.  Although it is not 
entirely clear that the Veteran's MOS of 1666 was indicative that 
he was a combat medic in Korea (as contended by the Veteran and 
his representative), the Board finds that the Veteran's 
contentions in this regard are found to be credible and 
consistent with being assigned to a medical clearing company.  In 
addition, the Board notes that further internet research (on the 
Korean War educator website) revealed that the Veteran's MOS 
possibilities for 1666 (during the Korean War) include chief 
medical aidman, medical operations sergeant, medical platoon 
sergeant, or receiving and evacuating chief clerk, all of which 
are arguably consistent with, and do not contradict his 
contentions.    

Although these various documents submitted by the Veteran and his 
representative at the September 2010 hearing do not specifically 
show that the Veteran was a medic in Korea and was exposed to 
combat therein, after considering the totality of the record, 
including these latest documents, and giving the Veteran the 
benefit of the doubt, the Board will allow that he was in 
proximity to hostile military activity during his service in 
Korea with the 629th Medical Clearing Company.  In that regard, 
the Board also notes its appreciation for the Veteran's 
forthright and credible testimony before the undersigned, as well 
as for the representative's extensive efforts to document and 
corroborate the Veteran's claimed stressors and circumstances of 
service.  

Third, the Board finds that the Veteran's reported stressors have 
reasonably been related to a fear of hostile military activity by 
a VA psychologist.  In that regard, the Board acknowledges that 
the pertinent regulations provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with the criteria of DSM-IV.  38 C.F.R. §§ 3.304, 
4.125.  In that regard, the Board finds that a review of VA 
treatment records, and specifically the letters from the VA 
psychiatry resident and VA psychiatrist, tend to show that the 
diagnosis of PTSD conforms to the criteria of DSM-IV, and it 
appears that the Veteran's PTSD symptoms have been reasonably 
related to at least some of his reported in-service stressors.  
See 38 C.F.R. § 3.304(3)(f).

It is the Board's responsibility to evaluate the entire record on 
appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims held that an appellant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  Accordingly, in resolving 
reasonable doubt in the Veteran's favor, the Board will exercise 
its discretion to find that the evidence is in relative 
equipoise, and will conclude that service connection for PTSD, is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.


ORDER

Service connection for PTSD is granted.


REMAND

As noted above, in an August 2008 rating decision the RO denied 
service connection for PTSD, tinnitus, and bilateral hearing 
loss.  Although the Veteran filed a notice of disagreement as to 
all three issues, the RO only included the claim for service 
connection for PTSD in the August 2009 statement of the case 
(SOC).  Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), 
the Veteran must be provided with an SOC regarding the claims for 
service connection for tinnitus and for bilateral hearing loss, 
so that he has the opportunity to perfect those appeals.  Only if 
an appeal is perfected should the issue(s) be returned to the 
Board for appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The Veteran and his representative should be 
provided an SOC on the issues of entitlement 
to service connection for bilateral hearing 
loss and for tinnitus.  Thereafter, conduct 
any additional development considered 
warranted.  If, and only if, a substantive 
appeal is filed for either or both issues, 
such issue(s) should be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


